IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-90-171-CR

NO. 3-90-172-CR
AND
NO. 3-90-173-CR

WILLIAM BARBE BISHOP,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NOS. 84,798; 98,604 AND 98,605, HONORABLE JON N. WISSER, JUDGE
 



PER CURIAM
	In No. 3-90-171-CR, the district court found appellant guilty of theft of property
having an aggregate value of $750 or more but less than $20,000 and assessed punishment at
imprisonment for ten years.  In No. 3-90-172-CR, the district court found appellant guilty of
aggravated robbery and assessed punishment at imprisonment for thirty years.  In No. 3-90-173-CR, the district court found appellant guilty of aggravated sexual assault and assessed punishment
at imprisonment for thirty years.
	Appellant's court-appointed attorney has filed briefs in which she has concluded
that the appeals are frivolous and without merit.  The briefs meet the requirements of Anders v.
California, 386 U.S. 738 (1967), by presenting a professional evaluation of the records
demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio, ___
U.S. ___, 102 L. Ed. 2d 300 (1988);  Gainous v. State, 436 S.W.2d 137 (Tex. Cr. App. 1969); 
Jackson v. State, 485 S.W.2d 553 (Tex. Cr. App. 1972);  Currie v. State, 516 S.W.2d 684 
(Tex. Cr. App. 1974);  High v. State, 573 S.W.2d 807 (Tex. Cr. App. 1978).  Copies of
counsel's briefs were delivered to appellant, and appellant was advised of his right to examine the
appellate records and to file pro se briefs.  No pro se brief has been filed.
	We have carefully reviewed the records and counsel's briefs and agree that the
appeals are frivolous and without merit.  Further, we find nothing in the records that might
arguably support the appeals.
	The judgments of conviction are affirmed.


[Before Justices Powers, Aboussie and Kidd]
Affirmed
Filed:  May 15, 1991
[Do Not Publish]